ITowell, J.
This is an attachment suit, which was instituted .in November, 1871, and on appeal to this court in July, 1872, the judgment in favor of plaintiff was reversed on the ground that the writ of attachment was not posted as required bylaw, and-the cause remanded' “to make service of citation according to law and for new trial.” 24. An. 512.
Upon the new trial the sheriff was permitted to-amend liis-return on. *591the writ of attachment so as to read: “Served the same by affixing- a copy of the within writ of attachment on the door of the room where-the court in which this suit is pending is held.”
Evidence was introduced to show that the posting was on a movable-bulletin board standing at one of the main entrances to the stairs-leading from the hall or passage on the ground floor of the courthouse to the courtroom on the second floor, where all such notices are posted,, and was not posted on the door of said room.
It is contended that this is not in compliance with the law. The formalities required by law in such proceedings must be strictly-observed; The formality in this respect is the posting of copies of the attachment and citation so as to give notice to the public, and the door of the courtroom is mentioned as the place. But we think the construction of a courthouse may be such as to make the posting at the entrance leading to the door of the courtroom, as was done in this instance, a legal posting. It is shown that this bulletin board was provided some time before this suit, and has always since been used for the posting of all notices by the sheriff. We must consider the objection in this case too technical.
Judgment affirmed.
Rehearing refused.